Title: To Thomas Jefferson from David Austin, 15 March 1801
From: Austin, David
To: Jefferson, Thomas



Respected Sir.
Philadelphia March 15th. 1801

Well knowing that the subject, on which my addresses are founded, is accompanied with difficulties, proportionate to its magnitude, I shall make no other apology for the continuation of the application.
I judge, that the bolt of foreign concerns is, by this time, shot into another hand. Suffer me to tell you, Sir!, that this bolt must be withdrawn, & committed to a legitimate hand. As the matter now stands a mistake is committed: foundation of confusion, in the order of providence, is laid; to be followed if persisted in by the frowns of Heaven upon the concerned. Mr. Adams was visited by an application of this sort; & after long silence, through the obstacles in the way; & final resistance of the application; it pleased God to announce that he should leave his chair. This was signified to him before he left New England for the seat of government, the last time. The order of providence hath finished the prediction: and he is turned from his seat; not so much for inaccuracy of deportment in common things, as for having resisted the voice of God in respect to his designs of giving peace to the Earth.—

The dent, that hath been lately made in the top of the American Mount; is done, that the waters of another flood might be let in & fresh trial be made, in respect to the impression which a renewed application might make. Of consequence, you stand, in a state of trial before the God of all the Earth. At your door the power of the Prince of Peace now knocks: Its legitimate operation is found, only through the portals of the American Temple. The present is the moment, in which you are to finish your own honor, or to loose it, forever!—Already, hath it pleased God, that an exhibition of your tremulous situation should be given. Before the door of the visible administration of God, on Earth, you have been seen to pass. The form was that of “garments of the grave, & a removed Crown.”—I, therefore, Sir, without the least hesitation state to you, in the name & by the authority of the Most High God, that you are a dead man, in case you refuse Obedience to the voice of Heaven.—And, that the utmost candor may be shown, on my part, I avow that the Commission, addressing you is that of the “Joshua” of the American Temple. In the overturning of the World, & in planting the standard of human relief, in which you have borne a part; it hath pleased God that the Œconomy of the Jewish redemption from the power of Babylon should have a more finished illustration in the redemption of these American tribes from the yoke of Great Britain. The Edifice built; in the Temple is found “the Olive Branch” in the hand of the “Joshua” of the Section.
In this Commission, & under the Authority of the God of our nation, & of all the earth, I again demand that you shut not the door of this American sanctuary against the legitimate knockings of the voice of the Almighty.
I demand a Commission to the Executive of France; & of Great Britain, that I may have legitimate authority to toutch those two Angles of the “political triangle” whose dimensions, no other man on the earth is capable to take; nor can any other make distribution of its parts. And this demand I make in the name & under the sanction above stated—

D. Austin


P.S. That the Nation may judge between you & me, I shall give to this letter publicity.—

